                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARIEL CHRISTINA EURE, et al.,                 :
                                              :
                Plaintiffs,                   :
                                              :          CIVIL ACTION
         v.                                   :
                                              :          NO. 18-1891
FRIENDS’ CENTRAL SCHOOL                       :
CORP., et al.,                                :
                                              :
                Defendants.                   :

                                          ORDER

         AND NOW, this ___2nd____ day of August, 2019, upon consideration of Defendants’

Motion to Dismiss (“Motion”) (ECF No. 7) and Plaintiffs’ Reply in Opposition (ECF Nos. 11,

12) IT IS HEREBY ORDERED AND DECREED that Defendants’ Motion is DENIED IN

PART and GRANTED IN PART. 1



                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker

                                                         __________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated August _2nd__, 2019.
